

INDEMNIFICATION AGREEMENT




This Indemnification Agreement (“Agreement”) is made and effective as of
September 1, 2020, between United Insurance Holdings Corp., a Delaware
corporation (the “Company”), and [name of director] (“Indemnitee”).
WHEREAS, highly competent persons have become more reluctant to serve
publicly-held corporations as directors, officers or in other capacities unless
they are provided with adequate protection through insurance or adequate
indemnification against inordinate risks of claims and actions against them
arising out of their service to and activities on behalf of the corporation; and
WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that, in order to attract and retain qualified individuals, the Company will
attempt to maintain on an ongoing basis, at its sole expense, liability
insurance to protect persons serving the Company and its subsidiaries from
certain liabilities. At the same time, directors, officers, and other persons in
service to corporations or business enterprises are being increasingly subjected
to expensive and time−consuming litigation relating to, among other things,
matters that traditionally would have been brought only against the Company or
business enterprise itself; and
WHEREAS, the Certificate of Incorporation of the Company (as amended, the
“Certificate of Incorporation”) provides that the Company will indemnify its
directors and officers to the fullest extent permitted by law, the By-laws of
the Company (as amended, the “By-laws”) provide for certain procedures
addressing indemnification rights, and directors and officer may also be
entitled to indemnification pursuant to applicable provisions of the Delaware
General Corporation Law (“DGCL”); and
WHEREAS, the indemnification provisions set forth in the Certificate of
Incorporation, the By-laws and the DGCL are not exclusive, and contracts may be
entered into between the Company and members of the board of directors, officers
and other persons with respect to indemnification; and
WHEREAS, uncertainties relating to such insurance and to indemnification have
increased the difficulty of attracting and retaining such persons; and
WHEREAS, the Board has determined that the increased difficulty in attracting
and retaining such persons is detrimental to the best interests of the Company’s
stockholders and that the Company should act to assure such persons that there
will be increased certainty of such protection in the future; and
WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify and hold harmless, and to advance expenses on
behalf of, such persons to the fullest extent permitted by applicable law so
that they



--------------------------------------------------------------------------------



will serve or continue to serve the Company free from undue concern that they
will not be so protected against liabilities; and
WHEREAS, this Agreement is a supplement to and in furtherance of the Certificate
of Incorporation and the By-laws and any resolutions adopted pursuant thereto,
and shall not be deemed a substitute therefor, nor to diminish or abrogate any
rights of Indemnitee thereunder; and
WHEREAS, in recognition of Indemnitee’s need for substantial protection against
personal liability in order to enhance Indemnitee’s continued service to the
Company in an effective manner, and Indemnitee’s reliance on the aforesaid
provisions of the Certificate of Incorporation and By-laws, and in part to
provide Indemnitee with specific contractual assurance that the protection
promised by such provisions will be available to Indemnitee (regardless of,
among other things, any amendment to or revocation of such provisions or any
change in the composition of the Company’s Board of Directors or any acquisition
or business combination transaction relating to the Company), the Company wishes
to provide in this Agreement for the indemnification of and the advancement of
expenses to Indemnitee as set forth in this Agreement, and, to the extent
insurance is maintained, for the continued coverage of Indemnitee under the
Company’s directors’ and officers’ liability insurance policies; and
WHEREAS, Indemnitee is willing to serve, continue to serve and to take on
additional service for or on behalf of the Company on the condition that
Indemnitee be so indemnified hereunder.
NOW, THEREFORE, in consideration of the promises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:
Section 1.    Services to the Company. Indemnitee will serve or continue to
serve as a director or officer of the Company for so long as Indemnitee is duly
elected or appointed or until Indemnitee tenders Indemnitee’s resignation or is
no longer serving in such capacity. This Agreement shall not be deemed an
employment contract between the Company or any other Enterprise (as hereafter
defined) and Indemnitee. Indemnitee specifically acknowledges that Indemnitee’s
service to the Company or other Enterprise, if any, is at will, and Indemnitee
may be discharged at any time for any reason, with or without cause, except as
may be otherwise provided in any written employment contract between Indemnitee
and the Company or any other Enterprise, other applicable formal severance
policies or contracts duly adopted by the Board, or by the Certificate of
Incorporation, the By-laws and the DGCL.
Section 2.    Definitions. As used in this Agreement:
1.“Agent” shall mean any person who is or was a director, officer, or employee
of the Company or a subsidiary of the Company or other person authorized by the
Company to act for the Company, to include such person serving in such capacity
as a director, officer, employee, fiduciary or other official of any other
Enterprise at the



--------------------------------------------------------------------------------



request of, for the convenience of, or to represent the interests of the Company
or a subsidiary of the Company.


2.“Change of Control” shall mean the first to occur of the following with
respect to the Company or any upstream holding company (which, for purposes of
this definition, shall be included in references to “the Company”):
a.Any “Person,” as that term is defined in Sections 13(d) and 14(d) of the
Exchange Act, but excluding the Company, any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, or any corporation
owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
is or becomes the “Beneficial Owner” (as that term is defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing fifty percent (50%) or more of the combined voting power of the
Company's then outstanding securities; or
b.The Company is merged or consolidated with any other corporation or other
entity, other than: (A) a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than fifty percent (50%) of
the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation; or
(B) the Company engages in a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no “Person”
(as defined above) acquires fifty percent (50%) or more of the combined voting
power of the Company's then outstanding securities. Notwithstanding the
foregoing, a merger or consolidation involving the Company shall not be
considered a “Change of Control” if the Company is the surviving corporation and
shares of the Stock are not converted into or exchanged for stock or securities
of any other corporation, cash or any other thing of value, unless persons who
beneficially owned shares of the Stock outstanding immediately prior to such
transaction own beneficially less than a majority of the outstanding voting
securities of the Company immediately following the merger or consolidation;
c.The Company, or any Person that, directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with the
Company, sells, assigns or otherwise transfers assets in a transaction or series
of related transactions, if the aggregate market value of the assets so sold,
assigned or otherwise transferred exceeds fifty percent (50%) of the Company's
consolidated book value, determined by the Company in accordance with generally
accepted accounting principles, measured at the time at which such transaction
occurs or the first of such series of related transactions occurs; provided that
such a transfer effected pursuant to a spin-off or split-up where shareholders
of the Company retain ownership of the



--------------------------------------------------------------------------------



transferred assets proportionate to their pro rata ownership interest in the
Company shall not be deemed a “Change of Control”
d.The Company dissolves and liquidates substantially all of its assets; or
e.At any time after the Effective Date when the “Continuing Directors” cease to
constitute a majority of the Board. For this purpose, a “Continuing Director”
shall mean: (A) the individuals who, at the Effective Date, constitute the
Board; and (B) any new Directors (other than Directors designated by a person
who has entered into an agreement with the Company to effect a transaction
described in clause (i), (ii), or (iii) of this definition) whose appointment to
the Board or nomination for election by Company shareholders was approved by a
vote of at least two-thirds of the then-serving Continuing Directors.
3.“Claim” shall mean:
a.any threatened, pending or completed action, suit, proceeding or alternative
dispute resolution mechanism, whether civil, criminal, administrative,
arbitrative, investigative or other, and whether made pursuant to federal, state
or other law; or
b.any inquiry, hearing or investigation that the Indemnitee determines might
lead to the institution of any such action, suit, proceeding or alternative
dispute resolution mechanism.
4. “Corporate Status” describes the status of a person who is or was a director,
officer, trustee, general partner, managing member, fiduciary, employee or agent
of the Company or of any other Enterprise which such person is or was serving at
the request of the Company.
5. “Delaware Court” shall mean the Court of Chancery of the State of Delaware.
6. “Disinterested Director” shall mean a director of the Company who is not and
was not a party to the Proceeding in respect of which indemnification is sought
by Indemnitee.
7.“Enterprise” shall mean the Company and any other corporation, constituent
corporation (including any constituent of a constituent) absorbed in a
consolidation or merger to which the Company (or any of its wholly owned
subsidiaries) is a party, limited liability company, partnership, joint venture,
trust, employee benefit plan or other enterprise of which Indemnitee is or was
serving at the request of the Company as a director, officer, trustee, general
partner, managing member, fiduciary, employee or agent.



--------------------------------------------------------------------------------



8.“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
9.“Expenses” shall include all direct and indirect costs, fees and expenses of
any type or nature whatsoever, including, without limitation, all attorneys’
fees and costs, retainers, court costs, transcript costs, fees of experts,
witness fees, travel expenses, fees of private investigators and professional
advisors, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, fax transmission charges, secretarial services
and all other disbursements, obligations or expenses in connection with
prosecuting, defending, preparing to prosecute or defend, investigating, being
or preparing to be a witness in, settlement or appeal of, or otherwise
participating in, a Proceeding (as defined below), including reasonable
compensation for time spent by Indemnitee for which he or she is not otherwise
compensated by the Company or any third party. Expenses also shall include
Expenses incurred in connection with any appeal resulting from any Proceeding
(as defined below), including without limitation the principal, premium,
security for, and other costs relating to any cost bond, supersedeas bond, or
other appeal bond or its equivalent. Expenses, however, shall not include
amounts paid in settlement by Indemnitee or the amount of judgments or Fines
against Indemnitee.
10. “Fines” shall include any excise tax or penalties assessed with respect to
any employee benefit plan; references to “serving at the request of the Company”
shall include any service as a director, officer, employee, trustee, fiduciary
or agent of the Company which imposes duties on, or involves services by, such
director, officer, employee, trustee, fiduciary or agent with respect to an
employee benefit plan, its participants or beneficiaries; and a person who acted
in good faith and in a manner he or she reasonably believed to be in or not
opposed to the best interests of the participants and beneficiaries of an
employee benefit plan shall be deemed to have acted in manner “not opposed to
the best interests of the Company” as referred to in this Agreement.
11.“Indemnifiable Event” shall mean any event or occurrence, whether occurring
before, on or after the date of this Agreement, related to the fact that
Indemnitee is or was a director, officer, employee or agent of the Company or
any other Enterprise or by reason of an action or inaction by Indemnitee in any
such capacity (whether or not serving in such capacity at the time any Loss is
incurred for which indemnification can be provided under this Agreement).
12.“Independent Counsel” shall mean a law firm, or a member of a law firm, that
is experienced in matters of corporation law and neither presently is, nor in
the past five years has been, retained to represent: (i) the Company or
Indemnitee in any matter material to either such party (other than with respect
to matters concerning Indemnitee under this Agreement, or of other indemnitees
under similar indemnification agreements), or (ii) any other party to the
Proceeding giving rise to a claim for indemnification hereunder. Notwithstanding
the foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then



--------------------------------------------------------------------------------



prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.
13.“Losses” shall mean any and all Expenses, damages, losses, liabilities,
judgments, Fines, penalties (whether civil, criminal or other), ERISA excise
taxes, amounts paid or payable in settlement, including any interest,
assessments, and all other charges paid or payable in connection with
investigating, defending, being a witness in or participating in (including on
appeal), or preparing to defend, be a witness or participate in, any Claim.
14.“Proceeding” shall include any threatened, pending or completed action, suit,
arbitration, mediation, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing or any other actual, threatened or completed
proceeding, whether brought in the right of the Company or otherwise and whether
of a civil (including intentional or unintentional tort claims), criminal,
administrative or investigative nature, in which Indemnitee was, is, will or
might be involved as a party or otherwise by reason of the fact that Indemnitee
is or was a director, officer, employee or agent of the Company, by reason of
any action (or failure to act) taken by him or of any action (or failure to act)
on his part while acting as a director, officer, employee or agent of the
Company, or by reason of the fact that he is or was serving at the request of
the Company as a director, officer, trustee, general partner, managing member,
fiduciary, employee or agent of any other Enterprise, in each case whether or
not serving in such capacity at the time any liability or expense is incurred
for which indemnification, reimbursement, or advancement of expenses can be
provided under this Agreement.
In connection with any merger or consolidation, references to the “Company”
shall include not only the resulting or surviving company, but also any
constituent company or constituent of a constituent company, which, if its
separate existence had continued, would have had power and authority to
indemnify its directors, officers, employees or agents. The intent of this
provision is that a person who is or was a director of such constituent company
after the date hereof or is or was serving at the request of such constituent
company as a director, officer, employee, trustee or agent of another company,
partnership, joint venture, trust, employee benefit plan or other enterprise
after the date hereof, shall stand in the same position under this Agreement
with respect to the resulting or surviving company as the person would have
under this Agreement with respect to such constituent company if its separate
existence had continued.
Section 3.    Indemnification in Third-Party Proceedings. The Company shall
indemnify and hold harmless Indemnitee in accordance with the provisions of this
Section 3 if Indemnitee was, is, or is threatened to be made, a party to or a
participant (as a witness or otherwise) in any Proceeding, other than a
Proceeding by or in the right of the Company to procure a judgment in its favor.
Pursuant to this Section 3, Indemnitee shall be indemnified and held harmless
against all Expenses, judgments, liabilities, Fines, penalties and amounts paid
in settlement (including all interest, assessments and other charges paid or
payable in connection with or in respect of such Expenses, judgments,



--------------------------------------------------------------------------------



Fines, penalties and amounts paid in settlement) actually and reasonably
incurred by Indemnitee or on Indemnitee’s behalf in connection with such
Proceeding or any claim, issue or matter therein, if Indemnitee acted in good
faith and in a manner Indemnitee reasonably believed to be in or not opposed to
the best interests of the Company and, in the case of a criminal Proceeding had
no reasonable cause to believe that Indemnitee’s conduct was unlawful.
Section 4.    Indemnification in Proceedings by or in the Right of the Company.
The Company shall indemnify and hold harmless Indemnitee in accordance with the
provisions of this Section 4 if Indemnitee was, is, or is threatened to be made,
a party to or a participant (as a witness or otherwise) in any Proceeding by or
in the right of the Company to procure a judgment in its favor. Pursuant to this
Section 4, Indemnitee shall be indemnified and held harmless against all
Expenses actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection with such Proceeding or any claim, issue or matter therein,
if Indemnitee acted in good faith and in a manner Indemnitee reasonably believed
to be in or not opposed to the best interests of the Company. No indemnification
or hold harmless for Expenses shall be made under this Section 4 in respect of
any claim, issue or matter as to which Indemnitee shall have been finally
adjudged by a court to be liable to the Company, unless and only to the extent
that any court in which the Proceeding was brought or the Delaware Court shall
determine upon application that, despite the adjudication of liability but in
view of all the circumstances of the case, Indemnitee is fairly and reasonably
entitled to indemnification.
Section 5.    Indemnification for Expenses of a Party Who Is Wholly or Partly
Successful. Notwithstanding any other provisions of this Agreement, to the
extent that Indemnitee is a party to (or a participant in) and is successful, on
the merits or otherwise, in any Proceeding or in defense of any claim, issue or
matter therein, in whole or in part, the Company shall indemnify and hold
harmless Indemnitee against all Expenses actually and reasonably incurred by
Indemnitee in connection therewith. If Indemnitee is not wholly successful in
such Proceeding but is successful, on the merits or otherwise, as to one or more
but less than all claims, issues or matters in such Proceeding, then the Company
shall indemnify and hold harmless Indemnitee against all Expenses actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection with
each successfully resolved claim, issue or matter. If Indemnitee is not wholly
successful in such Proceeding, then the Company also shall indemnify and hold
harmless Indemnitee against all Expenses reasonably incurred in connection with
a claim, issue or matter related to any claim, issue, or matter on which
Indemnitee was successful. For purposes of this Section 5 and without
limitation, the termination of any claim, issue or matter in such a Proceeding
by dismissal, with or without prejudice, shall be deemed to be a successful
result as to such claim, issue or matter.
Section 6.    Indemnification for Expenses of a Witness. Notwithstanding any
other provision of this Agreement, to the extent that Indemnitee is, by reason
of Indemnitee’s Corporate Status, a witness in any Proceeding to which
Indemnitee is not a party, Indemnitee shall be indemnified and held harmless
against all Expenses actually



--------------------------------------------------------------------------------



and reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection
therewith.
Section 7.    Additional Indemnification.
(a)    Notwithstanding any limitation in Section 3, Section 4 or Section 5, the
Company shall indemnify Indemnitee to the fullest extent permitted by applicable
law if Indemnitee is a party to or threatened to be made a party to any
Proceeding (including a Proceeding by or in the right of the Company to procure
a judgment in its favor) against all Expenses, judgments, Fines and amounts paid
in settlement actually and reasonably incurred by Indemnitee in connection with
the Proceeding.
(b)    For purposes of Section 7(a), the meaning of the phrase “to the fullest
extent permitted by applicable law” shall include, but not be limited to: to the
fullest extent permitted by the provision of the DGCL that authorizes or
contemplates additional indemnification by agreement, or the corresponding
provision of any amendment to or replacement of the DGCL, and to the fullest
extent authorized or permitted by any amendments to or replacements of the DGCL
adopted after the date of this Agreement that increase the extent to which a
corporation may indemnify its officers and directors.
Section 8.    Contribution in the Event of Joint Liability.
(a)    To the fullest extent permissible under applicable law, if the
indemnification and hold harmless rights provided for in this Agreement are
unavailable to Indemnitee in whole or in part for any reason whatsoever, then
the Company, in lieu of indemnifying and holding harmless Indemnitee, shall pay,
in the first instance, the entire amount incurred by Indemnitee, whether for
judgments, liabilities, Fines, penalties, amounts paid or to be paid in
settlement and/or for Expenses, in connection with any Proceeding without
requiring Indemnitee to contribute to such payment, and the Company hereby
waives and relinquishes any right of contribution it may have at any time
against Indemnitee.
(b)    The Company shall not enter into any settlement of any Proceeding in
which the Company is jointly liable with Indemnitee (or would be if joined in
such Proceeding) unless such settlement provides for a full and final release of
all claims asserted against Indemnitee.
(c)    The Company hereby agrees to fully indemnify and hold harmless Indemnitee
from any claims for contribution which may be brought by officers, directors or
employees of the Company other than Indemnitee who may be jointly liable with
Indemnitee.
Section 9.    Exclusions. Notwithstanding any provision in this Agreement, the
Company shall not be obligated under this Agreement to make any indemnity
payment:



--------------------------------------------------------------------------------



(a)    in connection with any claim made against Indemnitee for which payment
has actually been received by or on behalf of Indemnitee under any insurance
policy or other indemnity provision, except with respect to any excess beyond
the amount actually received under any insurance policy, contract, agreement,
other indemnity provision or otherwise; or
(b)    in connection with any claim made against Indemnitee for (i) an
accounting of profits made from the purchase and sale (or sale and purchase) by
Indemnitee of securities of the Company within the meaning of Section 16(b) of
the Exchange Act or similar provisions of state statutory law or common law, or
(ii) any reimbursement of the Company by Indemnitee of any bonus or other
incentive−based or equity−based compensation or of any profits realized by
Indemnitee from the sale of securities of the Company, as required in each case
under the Exchange Act (including any such reimbursements that arise from an
accounting restatement of the Company pursuant to Section 304 of the
Sarbanes−Oxley Act of 2002 (the “Sarbanes−Oxley Act”) or Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act; or the payment to the
Company of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 306 of the Sarbanes−Oxley Act),
(c)    if a final decision by a court of competent jurisdiction determines that
such indemnification is prohibited by applicable law; or
(d)    except as otherwise provided in Section 14(e), in connection with any
Proceeding (or any part of any Proceeding) initiated by Indemnitee, including
any Proceeding (or any part of any Proceeding) initiated by Indemnitee against
the Company or its directors, officers, employees or other indemnitees, unless
(i) the Board authorized the Proceeding (or any part of any Proceeding) prior to
its initiation or (ii) the Company provides the indemnification, in its sole
discretion, pursuant to the powers vested in the Company under applicable law.
Section 10.    Advances of Expenses; Defense of Claim.
(a)    Notwithstanding any provision of this Agreement to the contrary, and to
the fullest extent not prohibited by applicable law, the Company shall advance
the Expenses reasonably incurred by Indemnitee in connection with any Proceeding
within ten (10) days after the receipt by the Company of a statement or
statements requesting such advances from time to time. Requests shall include
invoices received by Indemnitee in connection with such expenses but, in the
case of invoices in connection with legal services, any references to legal work
performed or to expenditures made that would cause Indemnitee to waive any
privilege accorded by applicable law shall not be included with the invoice.
Advances shall be unsecured and interest free. Advances shall be made without
regard to Indemnitee’s ability to repay the Expenses and without regard to
Indemnitee’s ultimate entitlement to indemnification under the other provisions
of this Agreement. Advances shall include any and all reasonable Expenses
incurred pursuing a Proceeding to enforce this right of advancement. Indemnitee
shall qualify for Advances, to the fullest extent permitted by applicable law,
solely upon the execution and delivery



--------------------------------------------------------------------------------



to the Company of an undertaking providing that Indemnitee undertakes to repay
the advance to the extent that it is ultimately determined that Indemnitee is
not entitled to be indemnified by the Company under the provisions of this
Agreement, the Certificate of Incorporation, the By−laws, applicable law or
otherwise. This Section 10(a) shall not apply to any claim made by Indemnitee
for which indemnity is excluded pursuant to Section 9.
(b)    The Company will be entitled to participate in the Proceeding at its own
expense.
(c)    The Company shall not settle any action, claim or Proceeding (in whole or
in part) that would impose any Expense, judgment, Fine, penalty or limitation on
Indemnitee without Indemnitee’s prior written consent, which consent may not be
unreasonably withheld.
Section 11.    Procedure for Notification and Application for Indemnification.
(a)    Indemnitee shall notify promptly the Company in writing upon being served
with any summons, citation, subpoena, complaint, indictment, information or
other document relating to any Proceeding or matter that may be subject to
indemnification or advancement of Expenses covered hereunder. The failure of
Indemnitee to so notify the Company shall not relieve the Company of any
obligation that it may have to Indemnitee under this Agreement, or otherwise,
unless the Company’s ability to participate in the defense of such claim was
materially and adversely affected by such failure. Indemnitee may deliver to the
Company a written application to indemnify and hold harmless Indemnitee in
accordance with this Agreement. Such application(s) may be delivered from time
to time and at such time(s) as Indemnitee deems appropriate in Indemnitee’s sole
discretion. Following such a written application for indemnification by
Indemnitee, Indemnitee’s entitlement to indemnification shall be determined
according to Section 12(a).
Section 12.    Procedure upon Application for Indemnification.
(a)    A determination, if required by applicable law, with respect to
Indemnitee’s entitlement to indemnification shall be made in the specific case
by one of the following methods, which, in connection with a Change in Control,
shall be at the election of Indemnitee: (i) by a majority vote of the
Disinterested Directors, even though less than a quorum of the Board, or (ii) by
Independent Counsel in a written opinion to the Board, a copy of which shall be
delivered to Indemnitee. The Company promptly will advise Indemnitee in writing
with respect to any determination that Indemnitee is or is not entitled to
indemnification, including a description of any reason or basis for which
indemnification has been denied. If it is so determined that Indemnitee is
entitled to indemnification, then payment to Indemnitee shall be made within ten
(10) days after such determination. Indemnitee shall reasonably cooperate with
the person, persons or entity making such determination with respect to
Indemnitee’s entitlement to indemnification, including providing to such person,
persons or entity upon reasonable



--------------------------------------------------------------------------------



advance request any documentation or information which is not privileged or
otherwise protected from disclosure and which is reasonably available to
Indemnitee and reasonably necessary to such determination. Any costs or Expenses
(including attorneys’ fees and disbursements) incurred by Indemnitee in so
cooperating with the person, persons or entity making such determination shall
be borne by the Company (irrespective of the determination as to Indemnitee’s
entitlement to indemnification) and the Company hereby indemnifies and agrees to
hold Indemnitee harmless therefrom.
(b)    In the event the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 12(a), the Independent Counsel
shall be selected as provided in this Section 12(b). The Independent Counsel
shall be selected by Indemnitee (unless Indemnitee shall request that such
selection be made by the Board), and Indemnitee shall give written notice to the
Company advising it of the identity of the Independent Counsel so selected and
certifying that the Independent Counsel so selected meets the requirements of
“Independent Counsel” as defined in Section 2. If the Independent Counsel is
selected by the Board, then the Company shall give written notice to Indemnitee
advising Indemnitee of the identity of the Independent Counsel so selected and
certifying that the Independent Counsel so selected meets the requirements of
“Independent Counsel” as defined in Section 2. In either event, Indemnitee or
the Company, as the case may be, may, within ten (10) days after such written
notice of selection shall have been received, deliver to the Company or to
Indemnitee, as the case may be, a written objection to such selection; provided,
however, that such objection may be asserted only on the ground that the
Independent Counsel so selected does not meet the requirements of “Independent
Counsel” as defined in Section 2, and the objection shall set forth with
particularity the factual basis of such assertion. Absent a proper and timely
objection, the person so selected shall act as Independent Counsel. If such
written objection is so made and substantiated, then the Independent Counsel so
selected may not serve as Independent Counsel unless and until such objection is
withdrawn or a court of competent jurisdiction has determined that such
objection is without merit. If, within twenty (20) days after submission by
Indemnitee of a written request for indemnification pursuant to Section 11(b),
no Independent Counsel shall have been selected and not objected to, then either
the Company or Indemnitee may petition the Delaware Court for resolution of any
objection which shall have been made by the Company or Indemnitee to the other’s
selection of Independent Counsel and/or for the appointment as Independent
Counsel of a person selected by the Delaware Court, and the person with respect
to whom all objections are so resolved or the person so appointed shall act as
Independent Counsel under Section 12(a). Upon the due commencement of any
judicial proceeding or arbitration pursuant to Section 14(a), Independent
Counsel shall be discharged and relieved of any further responsibility in such
capacity (subject to the applicable standards of professional conduct then
prevailing).
(c)    The Company agrees to pay the reasonable fees and expenses of Independent
Counsel and to fully indemnify and hold harmless such Independent Counsel
against any and all Expenses, claims, liabilities and damages arising out of or
relating to this Agreement or its engagement pursuant hereto.



--------------------------------------------------------------------------------



Section 13.    Presumptions and Effect of Certain Proceedings.
(a)    In making a determination with respect to entitlement to indemnification
hereunder, the person, persons or entity making such determination shall presume
that Indemnitee is entitled to indemnification under this Agreement if
Indemnitee has submitted a request for indemnification in accordance with
Section 11, and the Company shall have the burden of proof to overcome that
presumption in connection with the making by any person, persons or entity of
any determination contrary to that presumption. Neither the failure of the
Company (including by its directors or Independent Counsel) to have made a
determination prior to the commencement of any action pursuant to this Agreement
that indemnification is proper in the circumstances because Indemnitee has met
the applicable standard of conduct, nor an actual determination by the Company
(including by its directors or Independent Counsel) that Indemnitee has not met
such applicable standard of conduct, shall be a defense to the action or create
a presumption that Indemnitee has not met the applicable standard of conduct.
(b)    If the person, persons or entity empowered or selected under Section 12
to determine whether Indemnitee is entitled to indemnification shall not have
made a determination within thirty (30) days after receipt by the Company of the
request therefor, then the requisite determination of entitlement to
indemnification shall be deemed to have been made and Indemnitee shall be
entitled to such indemnification, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (ii) a final judicial determination that any or all such
indemnification is expressly prohibited under applicable law; provided, however,
that such thirty (30) day period may be extended for a reasonable time, not to
exceed an additional fifteen (15) days, if the person, persons or entity making
the determination with respect to entitlement to indemnification in good faith
requires such additional time for the obtaining or evaluating of documentation
and/or information relating thereto.
(c)    The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) of itself adversely affect the right of Indemnitee to
indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company or, with respect to any criminal
Proceeding, that Indemnitee had reasonable cause to believe that Indemnitee’s
conduct was unlawful.
(d)    For purposes of any determination of good faith, Indemnitee shall be
deemed to have acted in good faith if Indemnitee’s action is based on the
records or books of account of the Enterprise, including financial statements,
or on information supplied to Indemnitee by the directors or officers of the
Enterprise in the course of their duties, or on the advice of legal counsel for
the Enterprise, its Board, any committee of



--------------------------------------------------------------------------------



the Board or any director, or on information or records given or reports made to
the Enterprise, its Board, any committee of the Board or any director, by an
independent certified public accountant or by an appraiser or other expert
selected by the Enterprise, its Board, any committee of the Board or any
director. The provisions of this Section 13(d) shall not be deemed to be
exclusive or to limit in any way the other circumstances in which Indemnitee may
be deemed or found to have met the applicable standard of conduct set forth in
this Agreement.
(e)    The knowledge and/or actions, or failure to act, of any other director,
officer, trustee, partner, managing member, fiduciary, agent or employee of the
Enterprise shall not be imputed to Indemnitee for purposes of determining the
right to indemnification under this Agreement.
Section 14.    Remedies of Indemnitee.
(a)    In the event that (i) a determination is made pursuant to Section 12 that
Indemnitee is not entitled to indemnification under this Agreement, (ii)
advancement of Expenses, to the fullest extent permitted by applicable law, is
not timely made pursuant to Section 10, (iii) no determination of entitlement to
indemnification shall have been made pursuant to Section 12(a) within the time
period required under Section 13(b), (iv) payment of indemnification is not made
pursuant to Section 5, Section 6 or Section 7 or the last sentence of Section
12(a) within ten (10) days after receipt by the Company of a written request
therefor, (v) a contribution payment is not made in a timely manner pursuant to
Section 8, or (vi) payment of indemnification pursuant to Section 3 or Section 4
is not made within ten (10) days after a determination has been made that
Indemnitee is entitled to indemnification, Indemnitee shall be entitled to an
adjudication by the Delaware Court to such indemnification, contribution or
advancement of Expenses. Alternatively, Indemnitee, at Indemnitee’s option, may
seek an award in arbitration to be conducted by a single arbitrator pursuant to
the Commercial Arbitration Rules of the American Arbitration Association. Except
as set forth herein, the provisions of Delaware law (without regard to its
conflict of laws rules) shall apply to any such arbitration. The Company shall
not oppose Indemnitee’s right to seek any such adjudication or award in
arbitration.
(b)    In the event that a determination shall have been made pursuant to
Section 12(a) that Indemnitee is not entitled to indemnification, any judicial
proceeding or arbitration commenced pursuant to this Section 14 shall be
conducted in all respects as a de novo trial, or arbitration, on the merits and
Indemnitee shall not be prejudiced by reason of that adverse determination. In
any judicial proceeding or arbitration commenced pursuant to this Section 14,
Indemnitee shall be presumed to be entitled to indemnification under this
Agreement and the Company shall have the burden of proving Indemnitee is not
entitled to indemnification or advancement of Expenses, as the case may be, and
the Company may not refer to or introduce into evidence any determination
pursuant to Section 12(a) adverse to Indemnitee for any purpose. If Indemnitee
commences a judicial proceeding or arbitration pursuant to this Section 14, then



--------------------------------------------------------------------------------



Indemnitee shall not be required to reimburse the Company for any advances
pursuant to Section 10 until a final determination is made with respect to
Indemnitee’s entitlement to indemnification (as to which all rights of appeal
have been exhausted or lapsed).
(c)    If a determination shall have been made pursuant to Section 12(a) that
Indemnitee is entitled to indemnification, then the Company shall be bound by
such determination in any judicial proceeding or arbitration commenced pursuant
to this Section 14, absent (i) a misstatement by Indemnitee of a material fact,
or an omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the request for indemnification, or
(ii) a prohibition of such indemnification under applicable law.
(d)    The Company shall be precluded from asserting in any judicial proceeding
or arbitration commenced pursuant to this Section 14 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court or before any such arbitrator that the Company is
bound by all the provisions of this Agreement. The Company shall indemnify and
hold harmless Indemnitee to the fullest extent permitted by law against all
Expenses and, if requested by Indemnitee, shall (within ten (10) days after the
Company’s receipt of such written request) advance to Indemnitee, to the fullest
extent permitted by applicable law, such Expenses that are incurred by
Indemnitee in connection with any judicial proceeding or arbitration brought by
Indemnitee (i) to enforce Indemnitee’s rights under, or to recover damages for
breach of, this Agreement or any other indemnification, advancement or
contribution agreement or provision of the Certificate of Incorporation or the
By−laws now or hereafter in effect; or (ii) for recovery or advances under any
insurance policy maintained by any person for the benefit of Indemnitee,
regardless of whether Indemnitee ultimately is determined to be entitled to such
indemnification, advance, contribution or insurance recovery, as the case may
be.
(e)    Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement to indemnification under this Agreement shall be
required to be made prior to the final disposition of the Proceeding.
Section 15.    Non−-Exclusivity; Survival of Rights; Insurance; Subrogation.
(a)    The rights of indemnification and to receive advancement of Expenses as
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may at any time be entitled under applicable law, the
Certificate of Incorporation, the By-laws, any agreement, a vote of members or
a resolution of directors, or otherwise. No amendment, alteration or repeal of
this Agreement or of any provision hereof shall limit or restrict any right of
Indemnitee under this Agreement in respect of any action taken or omitted by
such Indemnitee in Indemnitee’s Corporate Status prior to such amendment,
alteration or repeal. To the extent that a change in applicable law, whether by
statute or judicial decision, permits greater indemnification or advancement of
Expenses than would be afforded currently under the Certificate of
Incorporation, the By-laws or this Agreement, it is the intent of the parties
hereto that



--------------------------------------------------------------------------------



Indemnitee shall enjoy by this Agreement the greater benefits so afforded by
such change. No right or remedy herein conferred is intended to be exclusive of
any other right or remedy, and every other right and remedy shall be cumulative
and in addition to every other right and remedy given hereunder or now or
hereafter existing at law or in equity or otherwise. The assertion or employment
of any right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other right or remedy.
(b)    The DGCL and the By-laws permit the Company to purchase and maintain
insurance or furnish similar protection or make other arrangements
(“Indemnification Arrangements”) on behalf of Indemnitee against any liability
asserted against Indemnitee or incurred by or on behalf of Indemnitee or in such
capacity as a director, officer, employee or agent of the Company, or arising
out of Indemnitee’s status as such, whether or not the Company would have the
power to indemnify Indemnitee against such liability under the provisions of
this Agreement or under the DGCL, as it may then be in effect. The purchase,
establishment, and maintenance of any such Indemnification Arrangement shall not
in any way limit or affect the rights and obligations of the Company or of
Indemnitee under this Agreement except as expressly provided herein, and the
execution and delivery of this Agreement by the Company and Indemnitee shall not
in any way limit or affect the rights and obligations of the Company or the
other party or parties thereto under any such Indemnification Arrangement.
(c)    To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors, officers, trustees, partners,
managing members, fiduciaries, employees, or agents of the Company or of any
other Enterprise which such person serves at the request of the Company,
Indemnitee shall be covered by such policy or policies in accordance with its or
their terms to the maximum extent of the coverage available for any such
director, officer, trustee, partner, managing member, fiduciary, employee or
agent under such policy or policies. If, at the time the Company receives notice
from any source of a Proceeding as to which Indemnitee is a party or a
participant (as a witness or otherwise), the Company has director and officer
liability insurance in effect, then the Company shall give prompt notice of such
Proceeding to the insurers in accordance with the procedures set forth in the
respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of Indemnitee, all
amounts payable as a result of such Proceeding in accordance with the terms of
such policies.
(d)    In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.
(e)    The Company’s obligation to indemnify or advance Expenses hereunder to
Indemnitee who is or was serving at the request of the Company as a director,
officer, trustee, partner, managing member, fiduciary, employee or agent of any
other Enterprise



--------------------------------------------------------------------------------



shall be reduced by any amount Indemnitee has actually received as
indemnification or advancement of expenses from such Enterprise.
Section 16.    Duration of Agreement. All agreements and obligations of the
Company contained herein shall continue during the period Indemnitee serves as a
director or officer of the Company or as a director, officer, trustee, partner,
managing member, fiduciary, employee or agent of any other corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
other Enterprise which Indemnitee serves at the request of the Company and shall
continue thereafter so long as Indemnitee shall be subject to any possible
Proceeding (including any rights of appeal thereto and any Proceeding commenced
by Indemnitee pursuant to Section 14) by reason of Indemnitee’s Corporate
Status, whether or not Indemnitee is acting in any such capacity at the time any
liability or expense is incurred for which indemnification can be provided under
this Agreement.
Section 17.    Severability. If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including, without limitation, each portion of any Section,
paragraph or sentence of this Agreement containing any such provision held to be
invalid, illegal or unenforceable, that is not itself invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby and shall
remain enforceable to the fullest extent permitted by law; (b) such provision or
provisions shall be deemed reformed to the extent necessary to conform to
applicable law and to give the maximum effect to the intent of the parties
hereto; and (c) to the fullest extent possible, the provisions of this Agreement
(including, without limitation, each portion of any Section, paragraph or
sentence of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested thereby.
Section 18.    Enforcement and Binding Effect.
(a)    The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Indemnitee to serve and/or continue to serve as a director or officer of the
Company, and the Company acknowledges that Indemnitee is relying upon this
Agreement in serving as a director or officer of the Company.
(b)    Without limiting any of the rights of Indemnitee under the Certificate of
Incorporation or By−laws as they may be amended from time to time, this
Agreement constitutes the entire agreement between the parties hereto with
respect to the subject matter hereof and supersedes all prior agreements and
understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof.
(c)    The rights to be indemnified and to receive contribution and advancement
of Expenses provided by or granted Indemnitee pursuant to this Agreement shall
apply to



--------------------------------------------------------------------------------



Indemnitee’s service as an officer, director, employee or agent of the Company
prior to the date of this Agreement.
(d)    The indemnification and advancement of Expenses provided by or granted
pursuant to this Agreement shall be binding upon and be enforceable by the
parties hereto and their respective successors and assigns (including any direct
or indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company), shall continue as
to an Indemnitee who has ceased to be a director, officer, employee or agent of
the Company or of any other Enterprise at the Company’s request, and shall inure
to the benefit of Indemnitee and Indemnitee’s spouse, assigns, heirs, devisees,
executors and administrators and other legal representatives.
(e)    The Company shall require and cause any successor (whether direct or
indirect by purchase, merger, consolidation or otherwise) to all, substantially
all or a substantial part, of the business or assets of the Company, by written
agreement in form and substance satisfactory to Indemnitee, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform if no such succession had taken
place.
(f)    The Company and Indemnitee agree herein that a monetary remedy for breach
of this Agreement, at some later date, may be inadequate, impracticable and
difficult of proof, and further agree that such breach may cause Indemnitee
irreparable harm. Accordingly, the parties hereto agree that Indemnitee may
enforce this Agreement by seeking injunctive relief and/or specific performance
hereof, without any necessity of showing actual damage or irreparable harm and
that by seeking injunctive relief and/or specific performance, Indemnitee shall
not be precluded from seeking or obtaining any other relief to which Indemnitee
may be entitled. The Company and Indemnitee further agree that Indemnitee shall
be entitled to such specific performance and injunctive relief, including
temporary restraining orders, preliminary injunctions and permanent injunctions,
without the necessity of posting bonds or other undertaking in connection
therewith. The Company acknowledges that in the absence of a waiver, a bond or
undertaking may be required of Indemnitee by the Delaware Court, and the Company
hereby waives any such requirement of such a bond or undertaking.
Section 19.    Modification and Waiver. No supplement, modification or amendment
of this Agreement shall be binding unless executed in writing by the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions of this Agreement nor shall
any waiver constitute a continuing waiver.
Section 20.    Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given if (i) delivered by hand to the party to whom said notice or other
communication shall have been directed, or (ii) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed:



--------------------------------------------------------------------------------



(a)    If to Indemnitee, at the address indicated on the signature page of this
Agreement, or such other address as Indemnitee shall provide in writing to the
Company.
(b)    If to the Company to United Insurance Holdings Corp., 800 2nd Avenue
South, St. Petersburg, Florida 33701, Facsimile No.: (727)-895-8623, Attn: Chief
Financial Officer, or to such other address as the Company shall provide in
writing to Indemnitee.
Section 21.    Applicable Law and Consent to Jurisdiction. This Agreement and
the legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to its conflict of laws rules. Except with respect to any arbitration commenced
by Indemnitee pursuant to Section 14(a), the Company and Indemnitee hereby
irrevocably and unconditionally: (a) agree that any action or proceeding arising
out of or in connection with this Agreement shall be brought only in the
Delaware Court, and not in any other state or federal court in the United States
of America or any court in any other country; (b) consent to submit to the
exclusive jurisdiction of the Delaware Court for purposes of any action or
proceeding arising out of or in connection with this Agreement; (c) appoint
irrevocably, to the extent such party is not a resident of the State of
Delaware, National Registered Agents, 160 Greentree Drive, Suite 101, Dover
Delaware 19904 as such party’s agent for acceptance of legal process in
connection with any such action or proceeding against such party with the same
legal force and validity as if served upon such party personally within the
State of Delaware; (d) waive any objection to the laying of venue of any such
action or proceeding in the Delaware Court; and (e) waive, and agree not to
plead or to make, any claim that any such action or proceeding brought in the
Delaware Court has been brought in an improper or inconvenient forum, or is
subject (in whole or in part) to a jury trial.
Section 22.    Identical Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same Agreement.
Only one such counterpart signed by the party against whom enforceability is
sought needs to be produced to evidence the existence of this Agreement.
Section 23.    Miscellaneous. The headings of the paragraphs of this Agreement
are inserted for convenience only and shall not be deemed to constitute part of
this Agreement or to affect the construction thereof.


[Signature Page follows]





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have duly executed and delivered this
Indemnification Agreement as of the day and year first written above.
UNITED INSURANCE HOLDINGS CORP.




By:
Name: B. Bradford Martz
Title: President and Chief Financial Officer




INDEMNITEE




By:
Name:
Address





--------------------------------------------------------------------------------



EXHIBIT A


UNDERTAKING TO REPAY ADVANCEMENT OF EXPENSES


[DATE]


United Insurance Holdings Corp.
360 Central Avenue, Suite 900
St. Petersburg, Florida 33701
Attn: Chief Financial Officer


Re: Undertaking to Repay Advancement of Expenses.


Ladies and Gentlemen:


This undertaking is being provided pursuant to that certain Indemnification
Agreement, dated [DATE], by and between United Insurance Holdings Corp., a
Delaware corporation (the "Company"), and the undersigned as Indemnitee (the
"Indemnification Agreement"). Terms used herein and not otherwise defined shall
have the meanings ascribed to them in the Indemnification Agreement. Pursuant to
the Indemnification Agreement, among other things, I am entitled to the
advancement of Expenses paid or incurred in connection with Claims relating to
Indemnifiable Events.


I have become subject to [DESCRIPTION OF PROCEEDING] (the Proceeding) based on
my status as [an officer/[TITLE OF OFFICER]/a director] of the Company/alleged
actions or failures to act in my capacity as [an officer/[TITLE OF OFFICER]/a
director] of the Company.


Pursuant to Section 10 of the Indemnification Agreement, the Company can advance
funds in an amount sufficient to pay such Expenses, or reimburse me for such
Expenses. Pursuant to Section 10 of the Indemnification Agreement, I hereby
request an Expense Advance in connection with the Proceeding. The Expenses for
which advances are requested are as follows, and the relevant invoices are
attached to this request:


[DESCRIPTION OF EXPENSES]


In connection with the request for Expense Advances set out above, I hereby
undertake to repay any amounts paid, advanced or reimbursed by the Company for
such Expense Advances to the extent that it is ultimately determined that I am
not entitled to indemnification under the Indemnification Agreement.


This undertaking shall be governed by and construed in accordance with the laws
of the State of Delaware, without regard to the principles of conflicts of laws
thereof.
                                Very truly yours,

